DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/9/2022.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer tube has at their proximal end lugs directed outwards with undercuts which extend behind with undercuts formed on an inner side of the respective grip part” (claim 21), “the outer tube and the inner tube have at their proximal end lugs directed outwards with undercuts which extend behind with undercuts formed on an inner side of the respective grip part” (claim 21),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. With regards to the 103 rejection of Mafi in view of Abt, the applicant argues that Mafi does not recognize the problem of connecting the expansion part to the inner tube. The examiner is disagrees and as applicant points out in their remarks, Mafi explicitly discloses that the inner tube and expansion part can be connected in a variety of ways (“The expandable portion 40 can be a separate member that is connected to the distal end 36 of inner cannula 32 for example, it can be glued, heat-sealed or mechanically fastened. In the alternative, inner cannula 32 and expandable portion 40 can be, at least in part, monolithically formed.” – paragraph 27). The rejection makes it clear that the examiner is relying upon an embodiment of Mafi where the expansion part and inner tube are “mechanically fastened” and as such arguments related to “welding” and material choices (of a polymer) are moot. Examiner further notes that the rejection never relied upon the expansion part being made out of a polymer (see rejection for claim 6 and paragraph 32 where it is made from nitinol).
Applicant further argues that since there is some deformation with the locking of Abt, this does not provide for an interlocked or “positive locking connection”. However, applicant’s own specification disclose that some deformity or flexibility qualifies a positive locking connection. See Paragraph 43:
For this, the inner tube 3.2 has at its proximal end lugs 3.2.2 extending radially, which are formed by a tapering of the wall of the inner tube 3.2, which tapering is provided directly distally to the lugs 3.2.2. The tapering may likewise again be provided by machining or by etching in the manner described. So that the lugs 3.2.2 can yield in the radially inwards direction, slots 3.2.3 are formed between them. The lugs extend behind a projection 3.1.2 of the grip part 3.1, which projection 3.1.2 extends protruding inwards. So that they can slide by this projection 3.1.2 from the distal direction to establish the positive-locking connection, this projection 3.1.2 has on its distal side 3.1.2.1 a bevel as well as the lugs 3.2.2 at their proximal end 3.2.2.1, while the proximal end face 3.1.2.2 of the lug 3.2.2 and the distal side 3.2.2.2 of the lug 3.2.2 are each directed in the radial direction.

Applicant’s arguments hold little weight in view of how their own invention operates. The current invention and Abt have connections allow for two components to be “snapped” together. Regardless of any deformation, the projections interacting with the recess does provide for a positive locking connection, otherwise, the two components would easily be separated. Furthermore, Abt was only used to teach the connection not the material choice. Furthermore, applicant argues that there is no “physical barrier” to prevent disconnection but such a barrier is not claimed nor what the barrier actually is.  As such, the rejection of Mafi in view of Abt stand. The examiner notes that due to the amendments, the rejections were modified accordingly with the amendments. 

Claim Objections
Claims 19, 23 are objected to because of the following informalities: 
End of Claim 19 should recite “[[this]] the external thread”
Claim 23 Line 6 should recite “[[an]] a single piece”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and its dependent claims and Claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the expanding part" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will treat this limitation as referring to the “expansion” part.
Claim 1 recites the limitation "the distal end of the outer tube" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, Claim 1 line 10 recites “the expansion section is in the expanded configuration,” which seems to be an incomplete phrase. The examiner will treat with art as best understood.
Claim 19 recites “in case of the expanded configuration..” which is unclear. It seems that applicant it trying to convey that the grip moves the expansion section to the expanded configuration, then they should state so.  Claim 19 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 21 recites “at their proximal end lugs directed outwards with undercuts which extend behind with undercuts formed on an inner side of the respective grip part” which is unclear. It seems Claim 21 is trying to say that there are lugs at the proximal end, if so they should make that point clearer. Further, it is not clear what applicant is claiming with undercuts which extend behind with undercuts. It is not clear what applicant is trying to claim if the undercuts have undercuts themselves. Or it seems the inner side has undercuts but then the undercuts (of the lugs) extends behind what? Claim 21 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner is unclear what applicant is trying to claim and will interpret with art once applicant corrects the 112 issue. 
Claim 23 recites the limitation "the expanding part" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will treat this limitation as referring to the “expansion” part.
Claim 23 recites the limitation "the distal end of the outer tube" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, Claim 23 line 10-11 recites “the expansion section is in the expanded configuration,” which seems to be an incomplete phrase. The examiner will treat with art as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It seems Claim 18 is supposed to be a dependent claim but does not disclose which claim it should be dependent from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, the examiner will treat claim 18 as being dependent off claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 in view of Abt US 2014/0025045.
	Regarding Claim 1, Mafi discloses a device (Fig 1-7) for access to the interior of a body, the device comprising: 
at least one outer part comprising an outer tube (#22); 
an inner tube (#32) passing into the outer tube through the outer tube (Fig 2), the inner tube having an inner tube distal tube section (near ref #34 in Fig 2); and
an expansion part (#40) comprising a proximal section (upper portion of #40) and an expansion section (as seen in Fig 5) configured to be self-expanding (paragraph 28, self expands once it ,moves past the outer tube) from a compressed configuration (Fig 2-4) to an expanded configuration (Fig 5), wherein the expansion section is in the compressed configuration within the diameter of the outer tube (Fig 2-4) and the expansion section is in the expanded configuration (see 112 rejection above, see Fig 5 where it is in the expanded configuration), which is expanded beyond the diameter of the outer tube (Fig 5), with the expansion section extend out of the distal end of the outer tube (Fig 5), the proximal section of the expanding part being connected to the inner tube at the inner tube distal tube section (paragraph 27 the expansion/expanding part “mechanically fastened” to the inner tube distal tube section).
Regarding Claim 5, Mafi discloses the proximal section of the expansion part is configured as a proximal tube section (paragraph 35, in use, the inner tube as well as the expanding part, including a proximal portion of the expanding part is a tube or conduit configured to deliver material into the body). 
Regarding Claim 6, Mafi discloses the expansion part is made of Nitinol (paragraph 32). 
Regarding Claim 7, Mafi discloses the inner tube distal tube section is made of stainless steel (paragraph 20).
Regarding Claim 8, Mafi discloses wherein the expansion section of the expansion part is made of Nitinol (paragraph 32) and is configured in one piece with the proximal tube section (Fig 1-5) which is likewise made of Nitinol (paragraph 32).
Regarding Claim 20, Mafi discloses wherein the outer tube is connected positive-lockingly to a first grip part of a grip and/or that the inner tube (#32) is connected in a positive-locking manner to a second grip part (lower end of #50, Fig 1-2) of a grip (#50, paragraph 28, grip #50 locked with the inner tube #32).
Mafi discloses the claimed invention as discussed above where the proximal section (upper section of #40, Fig 2) of the expansion/expanding par is connected to the inner tube distal tube section (Fig 2) by being mechanically fastened to each other (paragraph 27) but does not disclose the inner tube distal tube section with an outer side having radial projections at a distal end of the inner tube distal section,  the proximal section of the expanding/expansion part being connected to the inner tube at the inner tube distal tube section with a positive-locking connection, wherein the radial projections of the inner tube distal tube section mesh with recesses in the proximal section of the expanding/expansion part to form the positive locking connection.
Abt discloses a tube (#100, Fig 8) with a distal tube section with an outer side having radial projections at a distal end of the distal tube section (see Fig below), a tip part (#130) having a proximal section (Fig 8) connected to the distal end of the distal tube section (Fig 8) with a mechanically fastened/positive-locking connection (Fig 8, paragraph 43), wherein the radial projections of the distal tube section mesh with recesses (see Fig below) in the proximal section of the tip part (Fig 8) to form the positive locking connection (Fig 8, paragraph 43), the projections (#120) and interlock/mesh with the recesses (#121)  for improved connection therebetween (paragraph 43).

    PNG
    media_image1.png
    350
    598
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the inner tube and expansion/expanding part of Mafi to include projections and recesses, respectively, in view of Abt above because this provides for a known way of mechanically fastening the expanding part to the inner tube and provides for an improved connection. 
Regarding Claim 4, Mafi as modified discloses wherein the recesses in the proximal section of the expanding part encompass and/or surround the radial projections (with the modification in view of Abt to include the recesses and projections, see Fig below where each projection has three sides that are surrounded by their respective recess when coupled together).  


    PNG
    media_image2.png
    421
    603
    media_image2.png
    Greyscale

Regarding Claim 22, Mafi as modified discloses the proximal section of the expansion part has slots which extend from the recesses of the expansion part up to a proximal end face of the expansion part (with the modification in view of Abt to include the recesses and projections, discussed above, slots extend from the recess up to a proximal end face of the expansion part)

    PNG
    media_image3.png
    473
    803
    media_image3.png
    Greyscale


Claim 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 and Abt US 2014/0025045, as applied to claim 1 above, and in further view of Persidsky US 2003/0216770.
Mafi as modified discloses the claimed invention as discussed above where the expansion part (#40 in Mafi) is made from nitinol (paragraph 32 in Mafi), a diameter of the expansion part in the expanded configuration thereof extends conically expanding in the distal direction (Fig 5 in Mafi) but does not disclose the expansion part is configured as a grid, the expanding part is configured as a grid with diamond-shaped openings, a diameter of the expansion part in the expanded configuration thereof extends conically expanding in the distal direction from a transition area towards the inner tube.
Persidsky discloses an expansion part (Fig 2a-2c) made from nitinol (paragraph 30, 92) configured as a grid (Fig 2a-2c) with diamond-shaped openings (Fig 2a-2c), a diameter of the expanding part in the expanded configuration thereof extends conically expanding in the distal direction from a transition area towards an inner tube (see Fig below), the expansion part has a cylindrical configuration in a distal area in case of an expanded configuration (see Fig below), where this provides a known configuration for an expansion part for access into an interior of the body (Fig 2a-2c, abstract).

    PNG
    media_image4.png
    383
    329
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expansion part of Mafi as modified to be in the form of a grid with diamond shape openings, the expansion part extends conically in the distal direction from a transition area towards the inner tube, the expansion part includes a cylindrical configuration, in view of Persidsky above because this provides a known alternative configuration and shape for expanding parts made from nitinol. 
Regarding Claim 13, Mafi as modified the expansion section of the expansion part is formed by struts, which are connected to one another, and by slots which are located between the struts, wherein one strut is connected via a connection point to adjacent struts extending directly adjacent to said one strut, in the circumferential direction (as modified by Persidsky, see below). 

    PNG
    media_image5.png
    669
    866
    media_image5.png
    Greyscale


Regarding Claim 14, Mafi as modified discloses the expansion section of the expansion part is formed by struts, which are connected to one another, and by slots which are located between the struts; and two struts arranged next to one another in the circumferential direction are connected via a connection point to struts which are axially directly adjacent to said two struts (as modified by Persidsky,  see fig above in claim 13 above). 

Regarding Claim 15, Mafi as modified discloses: the expansion section of the expansion part is formed by struts, which are connected to one another, and by slots which are located between the struts; and four struts enclose a diamond-shaped intermediate space when the expansion section of the expansion is expanded to the expanded configuration (as modified by Persidsky, see fig above in claim 13 above). 

Regarding Claim 16, Mafi as modified discloses wherein: the expansion section of the expansion part is formed by struts, which are connected to one another, and by slots which are located between the struts; and struts following one another and enclosing a diamond-shaped intermediate space in the expanded configuration have different lengths (as modified by Persidsky, see fig above in claim 13 above), wherein struts of different lengths following one another are formed in the proximal area of the expansion section of the expansion part (Fig 2b in Persidsky, the struts have different lengths forming different shaped diamond openings). 

Regarding Claim 17, Mafi as modified discloses wherein: the expansion section of the expansion part is formed by struts, which are connected to one another, and by slots which are located between the struts; and struts axially following one another and defining a diamond-shaped intermediate space in the expanded configuration (as modified by Persidsky, see fig above in claim 13 above) but Mafi as modified does not disclose equal lengths, wherein struts following one another have equal lengths in the distal area of the expansion section of the expansion part.
It would have been an obvious matter of design choice to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the struts be of equal lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 and Abt US 2014/0025045, as applied to claim 1 above, and in further view of Brady US 2013/0345739.
Mafi as modified discloses the claimed invention as discussed above where the expansion section of the expansion part (#40 in Mafi) is formed by struts (#42 in Mafi), which are connected to one another (Fig 7 in Mafi) , and by slots which are located between the struts (Fig 7, slots defined by the space between struts #42 in Mafi) with a free distal ends (Fig 7).
Mafi as modified does not disclose the free distal ends of the struts are rounded off. 
Brady discloses a strut (Fig 60c) with free distal end (#3433) that is rounded off to provide an atraumatic tip (paragraph 648). 
It would have been obvious one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mafi was modified to have the distal free ends be rounded off in view of Brady above because this provides the struts with an atraumatic tip. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 and Abt US 2014/0025045, as applied to claim 1 above, and in further view of Kuhns US 2007/0149845.
Mafi as modified discloses the claimed invention as discussed above wherein the outer tube and the inner tube have grip parts (Fig 3-4 in Mafi where the upper portion of the outer tube #22 and #50 of the inner tube are grip parts), which interact with one another at their proximal ends and which form a common grip (as seen in Fig 3-4 in Mafi, paragraph 28) in case of the expanded configuration of the expansion section of the expansion part (paragraph 28, Fig 5 in Mafi, one is able to grip the grip parts to move the inner tube # #32 and expansion part #40 to move the expansion part to the expanded configuration) and a pin (#58),  but does not disclose a distal section of the grip part of  an inner part of the inner tube has an external thread, which interacts with a pin of the grip part of the outer tube, which pin protrudes inwards and meshes with this external thread.
Kuhns discloses a device for access to the interior of a body (Fig 9), the device comprising: 
at least one outer part comprising an outer tube (#114 and #110); 
an inner tube (#102) passing into the outer tube through the outer tube (Fig 8-9), the inner tube having an inner tube distal tube section (seen in Fig 10) with outer side having radial projections (#136, Fig 10, see also 112 rejection above) distal end; and 
an expansion part (#138), which is expandable beyond the outer diameter of the outer tube (Fig 8-9), the expanding part having a proximal section connected to the inner tube distal tube section (seen in Fig 10) with a positive-locking connection (Fig 10, 102), wherein the radial projections (#136) of the inner tube distal tube section mesh with recesses (#146) in a proximal section of the expanding part (paragraph 102), 
the outer tube and the inner tube have grip parts (see Fig below), which interact with one another at their proximal ends (paragraph 94, 110) and which form a common grip (see Fig below) in case of the expanded configuration of the expanding section of the expansion part, wherein a distal section of the grip part of an inner part of the inner tube has an external thread (#104, Fig 8-9), which interacts with a pin (#122, Fig 8-9) of the grip part of the outer tube, which pin protrudes inwards and meshes with this external thread (paragraph 94, 110) to move the inner tube (#102) and expansion part (#138) to the expanded configuration (paragraph 110-111).

    PNG
    media_image6.png
    565
    771
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the grip parts of Mafi as modified such that disclose a distal section of the grip part of an inner part of the inner tube has an external thread, which interacts with a pin of the grip part of the outer tube, which pin protrudes inwards and meshes with this external thread in view of Kuhns above because this provides a known alternate configuration to expanding the expansion part. 





Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 in view of Abt US 2014/0025045.
Regarding Claim 23, Mafi discloses a device (Fig 1-7) for access to the interior of a body, the device comprising: 
an outer part comprising an outer tube (#22); 
an inner tube (#32) passing into the outer tube through the outer tube (Fig 2), the inner tube having an inner tube distal tube section (near ref #34 in Fig 2); and 
an single piece expansion part (#40) comprising: 
a proximal tube section (upper portion of #40) configured as a tube section with recesses (Fig 2-4, the entire expansion part is a tube that allows material to be delivered into the body, paragraph 35); and 
an expansion section (Fig 5) configured as a self-expanding expansion section (paragraph 28, self expands once it ,moves past the outer tube), to self-expand from a compressed state (as seen in Figs 2-4) to an expanded state (Fig 5), wherein the expansion section is in the compressed state within the outer tube (Fig 2) and the expansion section is in the expanded state (Fig 5), which is expanded beyond a dimension of the outer tube (Fig 5), with the expansion section extended out of the distal end of the outer tube (Fig 5), the proximal section of the expanding part having a proximal section that is connected to the inner tube at the inner tube distal tube section with a positive-locking connection (paragraph 27 the expansion/expanding part “mechanically fastened” to the inner tube distal tube section), 
 
wherein the single piece expansion part is made of a single piece expansion part metal material (paragraph 32, made expansion part #40 is made from nitinol) and the inner tube distal tube section is made of an inner tube distal tube section metal material (paragraph 20, can be made out of a variety of materials and  metals such as steel or titanium) and the single piece expansion part material is different from the inner tube distal tube section material (paragraph 20, 32, as discussed above).

Mafi does not disclose the inner tube distal tube section with an outer surface comprising radial projections at a distal end of the inner tube distal tube section, wherein the radial projections of the inner tube distal tube section cooperate with the recesses of the proximal section tube section to form a positive-locking connection providing a physical barrier against disconnection, wherein the radial projections of the inner tube distal tube section mesh with the recesses in the proximal section of the expansion part.
Abt discloses a tube (#100, Fig 8) with a distal tube section with an outer side having radial projections at a distal end of the distal tube section (see Fig below), a tip part (#130) having a proximal section (Fig 8) connected to the distal end of the distal tube section (Fig 8) with a mechanically fastened/positive-locking connection (Fig 8, paragraph 43), wherein the radial projections of the distal tube section mesh with recesses (see Fig below) in the proximal section of the tip part (Fig 8) to form the positive locking connection (Fig 8, paragraph 43), wherein the radial projections of the cooperate with the recesses to form a positive-locking connection providing a physical barrier against disconnection (Fig 8, paragraph 43, see Fig below where the recesses and projections interlock with each other and collectively form a barrier that would prevents disconnection),  the projections (#120) and interlock/mesh with the recesses (#121)  for improved connection therebetween (paragraph 43).

    PNG
    media_image1.png
    350
    598
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the inner tube and expansion/expanding part of Mafi to include projections and recesses, respectively, in view of Abt above because this provides for a known way of mechanically fastening the expanding part to the inner tube and provides for an improved connection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773